Detailed Action

Amendment

1.	This office action is in response to applicant’s response dated 10-12-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 6,088,948 to Ronnau.
.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnau as applied to claim 1 above, and further in view of U.S. Patent No. 4,385,465 to Palmeri.
Referring to claim 2, Ronnau discloses the rodent trap of claim 1, and further discloses wherein said physical barrier comprises a cover that covers the harmful substance (drop door 17 covers the opening to the killing unit 2, fig. 3), but fails to disclose said cover covering a harmful substance being a glue layer. Palmeri is in the field of mousetraps (abstract) and teaches said cover covering a harmful substance being a glue layer (adhesive layer 90 is covered with a removable or peelable protective cover sheet 96, col. 3, lines 13-14). It would have been obvious to one of ordinary skill in the art time of the invention to provide said cover covering a glue layer as taught by Palmeri for the trap of Ronnau. The motivation would have been to keep the adhesive layer from drying out by including a releasable liner for the user to peel off.
Referring to claim 3, modified Ronnau discloses the rodent trap of claim 2, but fails to disclose wherein in the active state said cover is raised from a first position covering said glue layer to second position away from said glue layer. Palmeri is in the field of mousetraps 
Referring to claim 4, modified Ronnau discloses the rodent trap of claim 3, and further discloses wherein said cover comprises a panel (drop door 17 covers the opening to the killing unit 2, fig. 3).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnau as modified by Palmeri as applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2008/0092431 to Fritzboger.
Referring to claim 5, modified Ronnau discloses the rodent trap of claim 3, and does not disclose a trap further comprising an apparatus to raise said cover  being a mechanical lift apparatus. Fritzboger is in the field of rat traps (abstract) and teaches a mechanical lift apparatus (when the trap is turned on by a switch that rotates spindle 31 thereby moving anchoring plate 4 upward, para. 0034). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a mechanical lift apparatus as taught by Fritzboger for the trap of Ronnau. The motivation would have been to provide a motor to remotely lift the cover into place.
.
Claims 7, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnau as applied to claim 1 above, and further in view of Fritzboger.
Referring to claim 7, Ronnau discloses the rodent trap of claim 1, and further discloses wherein said physical barrier is moved after a preset to activate said rodent trap (detection unit detects the presence of an animal in the entrance compartment and increments of animals detected and once the count has reached a predetermined limit the door is released to admit the animal into the chamber 2, lines 39-47), but fails to disclose a preset length of time. Fritzboger is in the field of rat traps (abstract) and teaches a preset length of time (after a given period of time the withdrawal mechanism withdraws the spikes 3 through the plate 2 to release the spiked rat, para. 0032). It would have been obvious to one of ordinary s art at the time of the invention to provide a preset length of time as taught by Fritzboger for the trap of Ronnau. The motivation would have been to activate the trap after a certain amount of time has passed.
Referring to claim 14, Ronnau discloses the rodent trap of claim 1, further comprising a mechanism for maintaining said inactive state for a set period (animals are allowed to pass the 
Referring to claim 16, modified Ronnau discloses the rodent trap of claim 14, and further discloses wherein said physical barrier comprises an interlock (air valve operates a hold and release latch 9 for the drop door, col. 5, lines 33-35, figs. 1 and 3) preventing said rodent trap trapping said rodent (animals are allowed to pass the detection unit of the trap and thus visit the entrance area of the trap several before the entrance device to the chamber is activated, col. 2, lines 15-18), said interlock being released after said set period elapses (detection unit detects the presence of an animal in the entrance compartment and increments a count of animals detected and o count has reached a predetermined limit the door is released to admit the animal into the chamber, col. 2, lines 39-47), but fails to disclose a set period of time. Fritzboger is in the field of rat traps (abstract) and teaches a set period of time (after a given period of time the withdrawal mechanism withdraws the spikes 3 through the plate 2 to release the spiked rat, para. 0032). It would have been obvious to one of ordinary s art at the time of the invention to provide a set .
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnau as applied to claim 1 above, and further in view of U.S. Patent No. 7,987,629 to Harper.
Referring to claim 8, Ronnau discloses the rodent trap of claim 1, and further discloses a section for receiving food (feed dispenser 6 with bait for rats, col. 5, lines 17-18) but fails to disclose wherein said physical barrier comprises a moveable platform, said moveable having a first platform section and a second platform section for receiving rodenticide. Harper is in the field of bait stations for rodents (abstract) and teaches wherein said physical barrier comprises a moveable platform (rotatable lid 14, fig. 5b; lid 14 is removed and rotated ninety degrees and repositioned on the base so a different bait holder corn to the rodent accessible compartment, col. 2, lines 60-63), said moveable platform having a first platform section and a second platform section (slots 46 built into the rotating lid correspond to wall inserts 34 separating the compartments in the base and wall guides 48 extend vertically from the lid, col. 3, lines 17-20) for receiving rodenticide (bait assemblies are attached to the lid on bait rod holders 36,  col. 3 lines 20-23; bait station may be provided with poisoned bait, col. 4, lines 9-10). It would have been obvious to one of ordinary ski art at the time of the invention to provide wherein said physical barrier comprises a moveable platform, said moveable platform having a first platform section and a second platform section for receiving rodenticide as taught by Harper for the trap of Ronnau. The motivation would have been to enable the user to switch the bait or poison as needed by rotating the platform.
Referring to claim 9, Ronnau as modified by Harper further discloses only said first or second platform sections can is accessible to said rodent at any given time, and whereby when 
Referring to claim 10, Ronnau as modified by Harper further discloses said moveable platform is divided into two sections – see at 17 in figure 3 of Ronnau. Ronnau as modified by Harper does not disclose the platform is two semi-circular sections. However, it would have been obvious to one of ordinary skill in the art to take the device of Ronnau as modified by Harper and make the platform any suitable size and shape including the claimed semi-circular shape, so as to yield the predictable result of ensuring the device is of sufficient size for the desired animal to be caught.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnau as modified by Harper as applied to claim 10 above, and further in view of U.S. Patent No. 8,359,783 to Kamery et al.
Referring to claim 11, Ronnau as modified by Harper does not disclose the position of said moveable platform is remotely controlled by a remote controller. Kamery et al. does disclose the position of said moveable platform is remotely controlled by a remote controller – see figure 5c and column 6 lines 1-40. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ronnau as modified by Harper and add the remote controls of Kamery et al., so as to yield the predictable result of allowing the user to be at a distance from the device so as to not scare the animal away from the device.
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnau as modified by Harper and Kamery et al. as applied to claim 11 above, and further in view of Fritzboger.
Referring to claim 12, Ronnau as modified by Harper and Kamery et al. does not disclose a camera to view said semicircular sections to view food for rodents placed on said platform, said camera connected to an image transmission mechanism for transmitting an image to a computer or mobile device. Fritzboger does disclose a camera to view said sections to view any items placed on/near the device, said camera connected to an image transmission mechanism for transmitting an image to a computer or mobile device – see paragraph [0017]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ronnau as modified by Harper and Kamery et al. and add the camera of Fritzboger, so as to yield the predictable result of allowing the device to be remotely monitored and controlled.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnau as modified by Harper, Kamery et al. and Fritzboger as applied to claim 12 above, and further in view of U.S. Patent No. 6,990,767 to Margalit.
Referring to claim 13, Ronnau as modified by Harper, Kamery et al. and Fritzboger does not disclose said first platform section and second platform sections are visible by a user. Margalit does disclose platform sections are visible by a user - see transparent device described in column 11 lines 10-25. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ronnau as modified by Harper, Kamery et al. and Fritzboger and add the sections being visible by the user as disclosed by Margalit, so as to yield the predictable result of allowing the user to see the inside of the device during use.
15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnau as modified by Fritzboger as applied to claim 14 above, and further in view of Kamery et al.
Referring to claim 15, Ronnau as modified by Fritzboger does not disclose a remote control to set said set period of time. Kamery et al. does disclose a remote control device – see figure 5c and further discloses controlling the device via a timer – see column 6 lines 25-45, but does not disclose remotely controlling a timer. However, it would have been obvious to one of ordinary skill in the art to take the device of Ronnau as modified by Fritzboger and Kamery et al. and add the remote control of the timing of the device, so as to yield the predictable result of allowing the user to control the device from a distance so as to not scare animals from the device during use.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnau as modified by Harper as applied to claim 9 above, and further in view of Kamery et al.
Referring to claim 17, Ronnau as modified by Harper does not disclose a wireless communication receiver for receiving a command signal to change said rodent trap from an inactive state to an active state. Kamery et al. does disclose a wireless communication receiver for receiving a command signal to change said rodent trap from an inactive state to an active state – see wireless remote control in figure 5c and column 6 lines 10-45. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ronnau as modified by Harper and add the wireless controls of Kamery et al., so as to yield the predictable result of allowing the user to control the device from a distance so as to not scare animals from the device during use.

Response to Arguments

4.	Regarding the prior art rejections of claim 1, the Ronnau reference US 6088948 discloses , the physical barrier in the first position in the inactive state blocks access to the harmful substance while allowing the rodent to pass through/into the chamber without being captured and without contacting the harmful substance disposed in the first chamber– see for example column 2 lines 18-43, and in the second position of the active state exposes the harmful substance while allowing the rodent to contact the harmful substance and be killed in the first chamber – see for example column 2 lines 18-43. Ronnau further discloses in the second position, the physical barrier remains – at 17, affixed in the second position and the physical barrier does not block access to the harmful substance disposed within the first chamber when affixed in the second position – open door position in figure 3 and column 6 lines 17-27 where the embodiment of figure 3 does not provide for the drop door to be automatically moved back into the first position given the hinged and sliding doors detailed in figure 3 and column 6 lines 17-27 is not made as the embodiment of figure 1 detailed in column 5 lines 37-47 to have an offset suspension axis relative to the center of gravity and therefore the door constructions of the embodiment of figure 3 can provide for the physical barrier – at 17 to be affixed in the second position after actuation from the first position.
	Regarding the prior art rejections of claims 2-17, applicant relies upon the same arguments with respect to parent claim 1 discussed earlier.

Conclusion

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643